IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20394
                        Conference Calendar



MOHAMMAD MUNIR ASIF,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Executive Director, Texas Department
of Criminal Justice; MELINDA BOZARTH,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CV-1063
                       --------------------
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Mohammad Munir Asif, Texas prisoner # 678395, challenges the

district court’s dismissal of his civil rights action under Heck

v. Humphrey, 512 U.S. 477 (1994).   He first contends that because

he is challenging the defendants’ failure to release him to

mandatory supervision, rather than his actual conviction, Heck

does not apply.   Heck is implicated by an action attacking the

viability of probation or parole proceedings.   See McGrew v.

Texas Bd. of Pardons & Paroles, 47 F.3d 158, 160 (5th Cir. 1995).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-20394
                               -2-

Asif also asserts that because Texas courts have routinely

overturned similar actions by the Board of Pardons and Paroles,

he has met the Heck standard.   He has failed to show, however,

that his denial of mandatory supervision has been reversed,

expunged, declared invalid, or called into question.

Consequently, the district court’s decision is AFFIRMED.